         Case 1:20-cr-00117-SPW Document 28 Filed 04/30/21 Page 1 of 11



                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION




  UNITED STATES OF AMERICA,
                                                   CR20-117-BLG-SPW
                       Plaintiff,

  vs.                                              ORDER ON MOTION TO
                                                   DISMISS
 DYLAN LEIGH TYMES,

                       Defendant.




        Before the Court is Defendant Dylan Leigh Tymes's Motion to Dismiss

Indictment pursuant to Federal Rules of Criminal Procedure 12 and 47 for failure

to state an offense. (Doc. 19). Defendant supports this motion with a brief. (Doc.

20). The Government opposes the motion and filed a response brief. (Doc. 23).

Defendant filed a reply. (Doc. 25). After reviewing the parties' arguments, the

Defendant's motion is denied for the following reasons.

   I.      Background

        Defendant pled guilty to and was convicted of misdemeanor partner or

family member assault under Mont. Code. Ann. § 45-2-206(a)in Billings

Municipal Court on December 2, 2013. (Doc. 23-1). Defendant is now charged

with making a false statement during a firearms transaction because he answered
Case 1:20-cr-00117-SPW Document 28 Filed 04/30/21 Page 2 of 11
Case 1:20-cr-00117-SPW Document 28 Filed 04/30/21 Page 3 of 11
Case 1:20-cr-00117-SPW Document 28 Filed 04/30/21 Page 4 of 11
Case 1:20-cr-00117-SPW Document 28 Filed 04/30/21 Page 5 of 11
Case 1:20-cr-00117-SPW Document 28 Filed 04/30/21 Page 6 of 11
Case 1:20-cr-00117-SPW Document 28 Filed 04/30/21 Page 7 of 11
Case 1:20-cr-00117-SPW Document 28 Filed 04/30/21 Page 8 of 11
Case 1:20-cr-00117-SPW Document 28 Filed 04/30/21 Page 9 of 11
Case 1:20-cr-00117-SPW Document 28 Filed 04/30/21 Page 10 of 11
Case 1:20-cr-00117-SPW Document 28 Filed 04/30/21 Page 11 of 11
